Exhibit 10.10
 
Unionashton Management Ltd
Loyalist Plaza, Don MacKay Blvd.
Marsh Harbor, Abacos, Bahamas
 
December 14, 2012
 
Biologix Hair Inc.
82 Avenue Road
Toronto, Ontario
Canada M5R 2H2
 
Attention: Mr. Ron Holland - CEO
 
Dear Sirs:
 
Re:     Bridge Loan
 
This letter will serve to confirm our agreement wherein, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, we
have agreed to loan a total of US$50,000 (the “Loan”) to Biologix Hair Inc.
(“Biologix”) on the following terms and conditions.
 
1.
The principal amount of the US$50,000 Loan, shall be due and payable on demand.

 
2.
The Loan shall bear interest at the rate of 5% (five percent) per annum, payable
on maturity.

 

 
At the option of the lender the entire amount due and payable under the terms of
the note, the accrued interest and the warrant will be convertible into shares
of Biologix Hair Inc. and have the following conversion features:

 
●     
The total amount of principal remaining on the note plus accrued interest and
the warrant are all convertible into common shares of Biologix Hair Inc. at the
lower price of either US$ 1.00 per share or a 20% discount to the most recent
private financing incurred by Biologix Hair Inc., as long as it is a private
enterprise, or a 20% discount to the prevailing 10-day moving average of the
closing price of the company's shares, should they be quoted on a public stock
exchange or be converted into shares of another public company by means of
acquisition, share exchange or other form of share transfer. The convertible
feature must be recognized as transferring into the shares of the prevailing new
entity.

 
●     
If Biologix determines to pay any cash principal or interest payments on the
note during the term, it agrees to give the Lender 48 hours notice of the
details for the Lender to determine how much if any of the proposed payment is
to be converted into Biologix equity.

 
●      
The convertibility of the debt may be done at the sole discretion of Unionashton
Management Ltd. and may be done in any incremental amount.

 
 
 

--------------------------------------------------------------------------------

 
 
3.
The obligations of Biologix will be evidenced by a promissory note in the form
attached hereto.

 
Accepting that the above accurately details your understanding of our agreement
in this regard could you please execute this letter where indicated and return
same at your early convenience.
 
Yours truly,
 
Unionashton Management Ltd.
 
Per: ________________________
 
Acknowledged and agreed to this 14th day of December, 2012 by:
 
Biologix Hair Inc.
 
Per: ________________________                                                
 
Ron Holland - CEO
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
 
US$50,000
 December 14, 2012

 
Unionashton Management Ltd.
Loyalist Plaza, Don MacKay Blvd.
Marsh Harbor, Abacos, Bahamas
 
FOR VALUE RECEIVED, Biologix Hair Inc. (“Biologix”) promises to pay to the order
of Unionashton Management Ltd. (the “Lender”) the Principal Sum of US $50,000 in
lawful currency of the United States of America (the “Principal Sum”).
 
It is understood and agreed that Biologix shall pay to the Lender all of the
principal and accrued interest evidenced by this Promissory Note on demand.
 
The Principal Sum or such amount as shall remain outstanding from time to time
shall bear interest thereon, calculated at a rate of five (5%) percent per
annum, commencing on the day the Principal Sum is advanced by the Lender to
Biologix, and shall be payable on maturity. In the event of any partial
repayments made on the Principal Sum, such payments shall be applied firstly
towards accrued interest and then towards the Principal Sum.
 
Biologix will issue a warrant that gives the lender the right to purchase 50,000
shares of Biologix Hair Inc. for a period of 5 years as described below.
 
At the option of the lender the entire amount due and payable under the terms of
this note including the accrued interest and warrant are convertible into shares
of Biologix Hair Inc. and has the following conversion features:
 
●      
The total amount of principal remaining on the note plus accrued interest and
the warrant are all convertible into common shares of Biologix Hair Inc. at the
lower price of either US$ 1.00 per share or a 20% discount to the most recent
private financing incurred by Biologix Hair Inc., as long as it is a private
enterprise, or a 20% discount to the prevailing 10-day moving average of the
closing price of the company's shares, should they be quoted on a public stock
exchange or be converted into shares of another public company by means of
acquisition, share exchange or other form of share transfer. The convertible
feature is recognized as transferring into the shares of the prevailing new
entity.

 
●      
If Biologix determines to pay any cash principal or interest payments on the
note during the term it agrees to give the Lender 48 hours notice of the details
for the Lender to determine how much if any of the proposed payment is to be
convert into Biologix equity.

 
●      
The convertibility of the debt may be done at the sole discretion of Unionashton
Management Ltd and may be done in any incremental amount.



 
 

--------------------------------------------------------------------------------

 
 
This Promissory Note is being issued in accordance with and is subject to the
terms of a letter agreement entered into between the undersigned and the Lender
dated as December 14, 2012.
 
Presentment, protest, notice of protest and notice of dishonour are hereby
waived.

         
Biologix Hair Inc.
 
   
 
/s/ Ron Holland      
Per: Ron Holland - CEO
 

 
 
- 2 -

--------------------------------------------------------------------------------